 

 

Atwell, Curtis
/ &Brooks, lid oe 204 STONEHINGE LANE, P.O. BOX 363, CARLE PLACE, N.Y. 115140363

(516) 622-9030, Fax (516) 622.9050

nie PII ms Pee
2019 fice eo Pe 8:29
AUGUST 21, 2019
US BANKRUPTCY COURT CLIENT: Benefitfocus
DELAWARE DISTRICT
824 MARKET ST 3RD FL
WILMINGTON DE 19801 DEBTOR: EDUCATION MANAGEMENT II LLC

ACB FILE#: 06062156-1
BANKRUPTCY# 18-11494-LSS

Dear Sir/Madam:

We would appreciate your advising us immediately as to
the present status of the above insolvency matter, and
whether or not a dividend will be paid in the near
future to general creditors.

We enclose a postage-free envelope for your convenience

and thank you in advance for your prompt attention to
this inquiry.

Very truly yours,

Mike Fox
516-622-9030
EXT- 309

SB:bm

IN15

007

Enclosure

 

ACCOUNTS RECEIVABLE MANAGEMENT SERVICES
